Exhibit 10.43.1

FORM OF ARTHUR J. GALLAGHER & CO. PERFORMANCE UNIT

PROGRAM [            ] PERFORMANCE UNIT GRANT AGREEMENT

 

Participant    [    ] Date of Grant    [    ] Fair Market Value of a share of
Common Stock on the Date of Grant    [$    ] Number of Performance Units subject
to this Performance Unit Award    [    ] Performance Period    January 1, [    ]
through December 31, [    ] Earned Performance Units    The number of Earned
Performance Units subject to this Performance Unit Award shall be based on
achievement of the Performance Measures during the Performance Period pursuant
to Section 3 of this Agreement. Vesting Date    100% of the Earned Performance
Units shall vest on the third anniversary of the first day of the Performance
Period, provided the Participant remains continuously employed by the Company
through the Vesting Date.

This [            ] Performance Unit Grant Agreement (this “Agreement”),
effective as of the Date of Grant shown above, between Arthur J. Gallagher &
Co., a Delaware corporation (the “Company”), and the Participant named above,
sets forth the terms and conditions of a grant of a performance unit award (this
“Performance Unit Award”) under the Arthur J. Gallagher & Co. Performance Unit
Program (the “Plan”). This Performance Unit Award is subject to all of the terms
and conditions set forth in the Plan and this Agreement. In the event of any
conflict, the Plan will control over this Agreement. Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

1. Performance Unit Award. The Company hereby grants to you this Performance
Unit Award for the Number of Performance Units specified above. The value of
this Performance Unit Award is based on: (a) the achievement of the Performance
Measures described in Section 3 during the Performance Period described in
Section 2; and (b) the Unit Value of an earned and vested Performance Unit, as
calculated pursuant to Section 5.



--------------------------------------------------------------------------------

2. Performance Period. The period of time during which the Performance Measures
described in Section 3 must be met in order to determine the Number of
Performance Units earned under this Performance Unit Award is the Performance
Period specified above.

3. Performance Measures.

(a) The number of Earned Performance Units under this Performance Unit Award
shall be determined by reference to the Performance Measures described in
Schedule A attached hereto. If applicable, Schedule A sets forth the weightings
and minimum, threshold and maximum levels of performance (the “Performance
Goals”) with respect to the Performance Measures, as determined by the
Compensation Committee in its sole discretion.

(b) Actual performance against the Performance Measures must be certified by the
Compensation Committee in order for any portion of this Award to be earned under
this Section 3. The Compensation Committee will certify the results of the
Performance Measures as soon as reasonably practicable (the date of such
certification, the “Certification Date”) after the Performance Period. Any
portion of this Performance Unit Award that is eligible to be earned based on
the Committee’s certification will be earned on the Certification Date. Any
portion of this Performance Unit Award that is not eligible to be earned based
on the Compensation Committee’s certification will terminate on the
Certification Date.

4. Vesting; Termination. Performance Units that are earned based on the
achievement of the Performance Measures in Section 3 shall become vested on the
Vesting Date shown above, which is the third anniversary of the first day of the
Performance Period. In the event the Participant’s employment with the Company
terminates for any reason prior to the Vesting Date, then all Performance Units
subject to this Performance Unit Award shall automatically terminate and be
forfeited, cancelled and of no further force or effect.

5. Unit Value. The value of an earned and vested Performance Unit subject to
this Performance Unit Award shall be equal to the average Fair Market Value of a
share of Common Stock over the 12-month period immediately preceding the Vesting
Date; provided, however, that in no event shall the Unit Value be less than 50%,
or more than 150%, of the Fair Market Value of a share of Common Stock on the
Date of Grant.

6. Payment. As soon as practicable after the Vesting Date, but in no event after
the last day of the calendar year in which the Vesting Date occurs, the
Participant shall receive a lump-sum cash payment in an amount equal to the
product of: (a) the Number of Performance Units subject to this Performance Unit
Award; (b) the aggregate weighted percentage achievement of the Performance
Measures determined pursuant to Section 3; and (c) the Unit Value determined
pursuant to Section 5. For example, a Performance Unit Award for 1,000
Performance Units with a Performance Measure achievement level of 75% and a Unit
Value of $25 (subject to the restrictions in Section 5) would result in a
payment of $18,750.

 

2



--------------------------------------------------------------------------------

7. Change in Control. Upon the occurrence of a Change in Control, as defined in
the Plan, this Agreement and all Performance Units awarded hereunder shall be
governed by Section 3.6 of the Plan. If applicable, payment under this Section 7
shall be made as soon as administratively practicable following the Change in
Control, but in no event later than 75 days thereafter.

8. Miscellaneous.

(a) Administration. Any action taken or decision made by the Company or the
Compensation Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding upon the Participant and all persons
claiming under or through the Participant. By accepting this Award or other
benefit under the Plan, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under the Plan by the Company or the Compensation Committee or its
delegates.

(b) Tax Withholding and Furnishing of Information. There shall be withheld from
any payment under this Performance Unit Award, such amount, if any, as the
Company determines is required by law, including, but not limited to, U.S.
federal, state, local or foreign income, employment or other taxes incurred by
reason of making of the Performance Unit Award or of such payment. It shall be a
condition to the obligation of the Company to make payments under this Award
that the Participant promptly provide the Company with all forms, documents or
other information reasonably required by the Company in connection with the
Award.

(c) Non-Transferability. Except as otherwise determined by the Compensation
Committee in its sole discretion, the Participant’s rights and interests under
this Performance Unit Award and the Plan may not be sold, assigned, transferred,
or otherwise disposed of, or made subject to any encumbrance, pledge,
hypothecation or charge of any nature. If the Participant (or those claiming
under or through the Participant) attempt to violate this Section 8(c), such
attempted violation shall be null and void and without effect, and the Company’s
obligation to make any further payments hereunder shall terminate.

(d) No Right of Participation or Employment. The Participant shall not have any
right to be employed, reemployed or continue employment by the Company or affect
in any manner the right of the Company to terminate the employment the
Participant with or without notice at any time for any reason without liability
hereunder. The adoption and maintenance of the Plan shall not be deemed to
constitute a contract of employment or otherwise between the Company and the
Participant, or to be a consideration for or an inducement or condition of any
employment.

 

3



--------------------------------------------------------------------------------

(e) No Rights as Stockholder. Nothing in this Agreement or the Plan shall be
interpreted or construed as giving the Participant any rights as a stockholder
of the Company or any right to become a stockholder of the Company.

(f) Clawback, Forfeiture or Recoupment. Any payment made to the Participant
under this Performance Unit Award will be subject to the Company’s compensation
recovery policy, as well as any other or additional “clawback,” forfeiture or
recoupment policy adopted by the Company after the date of this Agreement.

(g) Beneficiary Designation. Subject to the provisions of the Arthur J.
Gallagher & Co. Senior Management Incentive Plan, you may, by completing and
returning the appropriate form provided to you by the Company or its stock plan
administrator, name a beneficiary or beneficiaries to receive any payment to
which you may become entitled under this Agreement in the event of your death.
You may change your beneficiary or beneficiaries from time to time by submitting
a new form in accordance with the procedures established by the Company and/or
its stock plan administrator. If you do not designate a beneficiary, or if no
designated beneficiary is living on the date any amount becomes payable under
this Agreement, such payment will be made to the legal representatives of your
estate, which will be deemed to be your designated beneficiary under this
Agreement.

(h) Section 409A. This Agreement and the payment of the Performance Unit Award
hereunder are intended to qualify for the short-term deferral exemption to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated and other official guidance issued thereunder, and this
Agreement shall be administered and interpreted consistent with such intent.

(i) Governing Law. This Agreement, this Performance Unit Award and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:  

 

PARTICIPANT  

 

 

5



--------------------------------------------------------------------------------

PERFORMANCE UNIT GRANT AGREEMENT

ARTHUR J. GALLAGHER & CO. PERFORMANCE UNIT PROGRAM

SCHEDULE A

 

       Performance Goals  

Performance Measure

   Weighting      Minimum     Target     Maximum  

[Performance Measure A]

        [     ]%      [     ]%      100 % 

[Performance Measure B]

         

For purposes of this Agreement, [Performance Measure A] shall be calculated as
follows: [            ].

For purposes of this Agreement, [Performance Measure B] shall be calculated as
follows: [            ].

If the actual performance certified by the Compensation Committee falls between
the percentages specified for two Performance Goals, the number of Earned
Performance Units under this Performance Unit Award will be calculated using
straight-line interpolation, and will be rounded down to the nearest whole
number of Performance Units.

 

6